Exhibit 10.3

LEASE AGREEMENT

concluded between

Taifun Real sp. z o.o.

and

Lionbridge Poland Sp. z o. o.

 

1



--------------------------------------------------------------------------------

This lease agreement (“Agreement”) has been entered into on 1 February 2011, in
Warsaw between

Taifun Real sp. z o.o. with its registered office in Warsaw, at ul. Grójecka 5,
02-019 Warsaw, entered into the Register of Entrepreneurs of the National Court
Register maintained by the District Court for the City of Warsaw in Warsaw, 12th
Commercial Division, under number KRS 0000041027, having tax identification
number NIP 5262172006 and the share capital of PLN 52 500 (the “Lessor”),
represented by duly authorised: Philipp Amadeus Obermair, Member of the
Management Board and Robert Operschall, Member of the Management Board; the
documentation confirming authorisation of the above persons to represent Lessor,
including the excerpt from the Register of Entrepreneurs of the National Court
Register constitutes Appendix A hereto;

and

Lionbridge Poland Sp. z o. o. with its registered office in Warsaw, at Jutrzenki
St. 183, 02-231 Warsaw, entered into the Register of Entrepreneurs of the
National Court Register maintained by the District Court for the Capital City of
Warsaw, 13th Commercial Division, under number KRS 115818, having tax
identification number NIP 5261031189 and the share capital of PLN 127,200 (the
“Lessee”), represented by duly authorised: Jacek Stryczyński, President of the
Management Board.; the documentation confirming authorisation of the above
persons to represent the Lessee, including the excerpt from the Register of
Entrepreneurs of the National Court Register constitutes Appendix B hereto;

jointly referred to as “the Parties” and individually as a “Party”.

WHEREAS

 

  A.

Lessor is the owner of land and all erections thereon of the following real
estate (the “Property”) located in Warsaw, address: 183 Jutrzenki St. 183,
02-231 Warsaw comprising of the plot of land no. 5/1, district (cadastral zone)
2-07-21 of the area of 3576 square meters for which Property the District Court
for Warsaw Mokotów in Warsaw, 13th Division of Land and Mortgage Register Books
keeps Land and Mortgage Register no. WA1M/00209629/4 and developed, inter alia,
with an office building (the “Building”);

 

  B. Lessor is conducting business activity focused on high standard lease of
the premises located in the Building and Lessee intends to benefit from such
lease subject to payment of relevant rent and service charges covering operating
costs of such high standard lease;

 

  C.

the Parties concluded on 18th July 2006 a lease agreement (the “Previous
Agreement”), which has as its subject the lease of certain space in the Building
and parking places within the Property, but wish to replace the Previous
Agreement with new lease contract;

 

  D. the Parties unanimously declare that it is in accordance with their will to
enter into this Agreement and the individuals representing the Parties declare
that they are duly authorised to act on behalf of the relevant Party and that
this Agreement creates binding legal obligation for relevant party.

 

2



--------------------------------------------------------------------------------

1. Basic Commercial Terms of the Agreement

 

  1.1. The Parties do agree on the following basic commercial terms of the lease
(“Lease”) being subject of this Agreement:

 

Object of Lease    The Premises and the Parking Spaces Premises   

The premises located in the Building comprising of:

5007.51 square meters of gross office area (the “Rentable Office Area”) –
4769.06 square meters net office area (the “Offices”) and 5.00 % of add-on
factor representing Lessee’s share in common area of the Building;

Parking Spaces    Right to use 28 garage parking spaces located in the
underground of the Building (the “Garage Parking Spaces”) and 39 outside parking
spaces located next to the Building (the “External Parking Spaces”) Purpose of
Lease    Solely office purpose Commencement Date    The Delivery Date with
respect to the two parts of Rentable Office Area each of them of 598.44 square
meters and 10 External Parking Spaces and 12 Garage Parking Spaces, which were
not a subject of the Previous Agreement, and the date of signing with respect to
the rest of the Object of the Lease. Lease Term    The period from the
Commencement Date (as it may vary for given parts of the Object of Lease
according to this Agreement) until 31st October 2016. Delivery Date    The date
of execution of this Agreement with respect to 10 External Parking Spaces and 12
Garage Parking Spaces which were not subject of the Previous Agreement, then no
later than 31st March 2011 with respect to 598,44 square meters Rentable Office
Area as marked in Appendix 1 hereto; further no later than 1st June 2011 with
respect to the second part of 598.44 square meters of Rentable Office Area as
marked in Appendix 1 hereto, and not applicable to the rest of the Object of the
Lease, as it is in Lessee’s possession. Rent   

The base rent of:

EUR 11.00 (eleven Euro) per each square meter of Rentable Office Area monthly

EUR 50.41 (fifty Euro and forty one eurocents) per each of the Garage Parking
Spaces monthly

EUR 31.83 (thirty one Euro and eighty three eurocents) per each of the External
Parking Spaces monthly

subject to Indexation and Rent Reduction as provided herein,

plus additional EUR 0,11 (eleven cents) per each square meter of Rentable Office
Area monthly in 64 consecutive months commencing from July 2011 (Additional
Monthly Payment), as the reimbursement of the power generator purchase and
installation cost according to Appendix 3 hereto, which shall not be subject to
Indexation and Rent Reduction as provided herein.

Rent Reduction    Reduction of the Rent for the Premises (except for Additional
Monthly Payment) by 50% of the base rent in the following months – May and June
2011 and each January and February in the consecutive years 2012-2015. Initial
Service Charge    PLN 15.00 (fifteen zloty) per each square meter of Rentable
Office Area monthly. Security    Bank guarantee or cash deposit in the amount
being the equivalent of 2 months’ Rent and Service Charges increased with
relevant VAT, at the moment of concluding the Agreement amounting to EUR
186 966,33. Fit-Out contribution    EUR 50.00 (fifty Euro) net plus applicable
VAT per each square meter of Offices and additionally EUR 25.00 (twenty five
Euro) net plus applicable VAT per each net square meter of the part of the
Offices that are not subject to the Previous Agreement and to be delivered to
Lessee in Delivery Date, i.e. 1.139.88 square meters.

 

3



--------------------------------------------------------------------------------

2. Object of Lease

 

  2.1. Lessor hereby leases to Lessee, and Lessee hereby leases from Lessor the
Object of Lease, as defined in Section 1 hereof, under the terms and conditions
provided herein solely for the purpose indicated in Section 1 hereof. The Object
of Lease is marked on the plans constituting Appendix 1 hereto.

 

  2.2. The Premises has been measured according to the TEGOVA (The European
Group of Valuers’ Associations – EVS 2003) standards and the Parties agree that
the area of the Premises indicated in Section 1 hereof is the basis for
calculation of Rent and Service Charges. Since the Lessee is in the possession
of the part of the Premises under Previous Agreement of the total net office
area of 3.629.18 square meters and corresponding 3.810.64 square meters of gross
office area, by concluding this Agreement Lessee confirms the real space of that
part of the Premises equals the above figures and is considered as accepted by
Lessee. The Parties further undertake that they will not raise any claims with
this respect afterwards. In respect to the remaining area of the Premises
execution of the Delivery Protocol (as defined below) is considered as final
acceptance of the area of Premises and Lessee shall not raise any claims with
this respect afterwards.

 

  2.3. The Rentable Office Area includes the Offices and the add-on factor
representing share in all remaining area in the Building used for the common
purposes. Lessee is familiar with current condition of the Offices and accepts
it. Subject to the Fit-out Works being completed Appendix C hereof describes
standard of the Building and premises therein, which standard is provided
without additional expenses of Lessee.

 

  2.4. The Parties agree that the Offices will be rearranged for the Lessee’s
purposes (the “Fit-Out Works”) according to the plans and specifications
prepared by Lessee and accepted by Lessor (which will be attached as an Appendix
2). Lessee will deliver the plans and specifications for the Fit-out Works until
February 4, 2011. Lessor will accept the plans and specifications within 5
working days from receipt or provide its remarks. In the same time limit Lessor
shall present the final cost estimation of the Fit-Out Works, based on the plans
and specifications and quotations for the works provided by the Lessor’s
suppliers/contractors, which estimation shall be a basis for settlement between
Parties and which shall be enclosed as part of Appendix 2 hereto. Should there
be any delay in delivery of the plans and specifications by Lessee,
determination of their final form and content and further enclosing them as
Appendix 2, any delay in determination of the final estimation of the Fit-Out
Works or should there occur other circumstances delaying execution of the
Fit-Out Works (e.g. motions for changes in the plans and specifications), which
is affected by Lessee or any entity acting on its behalf, the Delivery Date will
be postponed accordingly and such postponement shall be understood as caused by
purposes not dependant on the Lessor. The postponement will be executed through
a Lessor’s statement. All of the Fit-Out Works will be supervised by Lessors
technical experts. The Parties agree on the following rules of execution and
financing of the Fit-Out Works: the Fit-Out Works will be ordered and paid by
Lessor, but Lessor will cover costs of the Fit-Out Works up to PLN equivalent of
the Fit-Out Contribution, specified in Section 1 hereof, based on the invoices
issued by suppliers/contractors. The PLN equivalent will be calculated according
to the average exchange rate of National Bank of Poland effective on the day of
execution of this Agreement. Any additional surplus costs above the amount of
the Fit-Out Contribution will be covered by Lessee based on the invoices
provided by Lessor in the payment terms indicated in the Lessor’s invoices
(however not shorter than 30 days), issued on the basis of invoices of
suppliers/contractors. The Fit-Out Works to be executed in the part of the
Premises that is in possession of Lessee might influence the day-to–day business
of Lessee and ordinary work of the Lessee’s staff, which Lessee acknowledges and
accepts. Lessor shall further purchase and install in the Building an electric
power generator, which technical description constitutes Appendix 3 hereto,
which generator shall be available for the Lessee’s purposes and power supply
security. Should the final estimation of purchase and installation cost of the
electric power generator exceed more than 15% the estimation described in
Appendix 3 Lessee shall have the right to resign from purchase and installation
of the electric power generator by written notice delivered to Lessor within 7
days from receipt of the mentioned final cost estimation; in such a situation
Lessee shall reimburse Lessor for incurred cost of works related to electric
power generator (documentations, expertise). Should there be no response from
Lessee or acceptance of the estimation the final cost of purchase and
installation will be divided into monthly payments as described in Appendix 3
and constitute the Additional Monthly Payment as provided for in Article 1
hereof. The Lessee shall order the structured cabling works on his own and the
Lessor agrees to such a solution.

 

4



--------------------------------------------------------------------------------

  2.5. Should any works be executed or ordered by Lessee, in the course of the
works, Lessee: (a) shall (and shall ensure that its subsupliers/subcontractors,
agents and employees shall) comply with all reasonable instructions of Lessor
and its architects, in order to minimize any interference with the activity of
Lessor and other tenants of the Building and to secure the safety of all persons
present in the Building, the Property and the neighborhood, (b) shall make good,
at its own expense, any damage caused to the Premises, Building and the Property
as a result of such works and (c) shall indemnify Lessor against all costs,
claims, proceedings, losses and damages arising from the Lessee’s activities
thereof.

 

  2.6. Lessor shall notify Lessee on any available office space in the Building
before providing the offer of such space to the market. Should Lessee express
its intention to lease such office space within 14 days from notification, the
Parties will conclude a new lease agreement on the same commercial conditions as
offered by the Lessor to potential tenants on the market.

 

3. Lease Term

 

  3.1.

First half of the additional area - since the Delivery Date but not later than
31st March 2011 to 31st October 2016. Second half of the additional area from
the Delivery Date (1st June 2011 or earlier) to 31st October 2016. Since the
execution date of this Agreement to 31st October 2016 with respect to the rest
of the Object of the Lease.

 

  3.2. The Object of Lease is subject to Lease hereunder throughout the Lease
Term, unless terminated or extended pursuant to the provisions hereof.

 

  3.3. Since the part of the Premises, described in clause 2.2 hereof, and all
Parking Spaces, except for 10 External Parking Spaces and 12 Garage Parking
Spaces, are in Lessee’s possession under the Previous Agreement there will be no
delivery of this part of Object of Lease and no Delivery Protocol will be
executed. Considering the above fact that part of the Object of Lease will not
be subject to surrender of possession under the Previous Agreement.

 

  3.4.

Lessor shall make the remaining part of the Premises and further 10 External
Parking Spaces and 12 Garage Parking Spaces marked on the plans constituting
Appendix 1 hereto accessible for Lessee on the relevant Delivery Date
respectively (or any other date of delivery agreed between the Parties or
indicated according to the provisions hereof, which shall be then understood as
Delivery Date) if all conditions precedent provided hereunder are met,
especially the Security was provided in due time. If Lessor decides to change
the Delivery Date Lessee shall be notified at least 5 (five) working days prior
to such new Delivery Date. A delay in delivery which was caused by the Lessee
shall not affect the Commencement Date. The first part of the additional area of
598,44 square meters Rentable Office Area as marked in Appendix 1 hereto shall
be delivered to Lessee on 31st March 2011 unless Lessor completes Fit-Out Works
relating thereto and notifies Lessee on earlier Delivery Date with at least 5
(five) working days written notice. Further the second part of the additional
area of 598,44 square meters Rentable Office Area as marked in Appendix 1 hereto
shall be delivered to Lessee on 1st June 2011 unless the Fit-Out Works relating
thereto are completed and Lessee calls Lessor for earlier delivery – then the
Delivery Date relating thereto shall be indicated in written notice by Lessor on
one of the 5 (five) working days from receipt by Lessor of the Lessee’s call for
earlier delivery.

 

  3.5. On the Delivery Date the part of the Premises subject to the delivery
shall be inspected by representatives of Lessor and Lessee to verify whether
such part of the Premises is made available to Lessee in accordance with this
Agreement. Any minor repair which does not prevent Lessee from its intended use
of that part of the Premises shall not be considered as a reason for refusing to
accept that such part of the Premises has been completed in accordance with the
Lease and any such items will form a snagging list which will be completed
within 14 days.

 

  3.6. Delivery of the Object of Lease shall be confirmed by a delivery protocol
(the “Delivery Protocol”) describing the state of the part of the Premises
subject to the delivery. Lessee may provide the snagging list at the Delivery
Date and the items described in the Delivery Protocol as agreed between the
Parties for remedy shall be remedied by Lessor within 14 days.

 

  3.7. In the event that Lessee without reasonable grounds (a reasonable grounds
are understood as obstacles not dependant on the Lessee) does not attend the
part of the Premises subject to the delivery on the Delivery Date, or in the
event that Lessee without reasonable grounds (a reasonable grounds are
understood as major defects preventing Lessee from use of the given part of the
Premises) refuses to sign the Delivery Protocol, Lessor may execute the Delivery
Protocol itself in the presence of at least one witness who is not an employee
or a member of Lessor board and the execution of the Delivery Protocol on such
date shall be deemed fully effective for the purpose of the Agreement. In case
of non attendance by Lessee on the initial Delivery Date due to reasonable
grounds, Lessee shall attend the delivery on the next working day irrespective
of reasons of possible second non-attendance by Lessee – the above procedure
shall apply. In case of major defects preventing Parties to execute the Delivery
Protocol on Delivery Date the new delivery shall take place on the working day
indicated by Lessor in the written notice addressed to Lessee – the above
procedure shall apply.

 

5



--------------------------------------------------------------------------------

  3.8. By concluding this Agreement the Parties terminate, with the effect on
the Commencement Date, the Previous Agreement concluded between Parties with all
applied annexes (respectively to that part of the Object of Lease which was
subject to the Previous Agreement). The Parties further agree that this
Agreement constitutes, as of the Commencement Date, the only arrangement between
the Parties in relation to the Premises being subject of the lease set forth in
this Agreement.

 

4. Rent

 

  4.1. Lessee shall pay a monthly rent for the Object of Lease from the
Commencement Date at Polish zloty equivalent of the Euro rates provided for in
Section 1 hereof (the “Rent”) subject to indexation and rent reduction as
provided herein.

 

  4.2. All rates of the Rent (except for Additional Monthly Payment) shall be
increased annually in proportion to the percentage increase of Harmonised
Indices of Consumer Prices (HICPs) Euro area (or in the event that this index
ceases to be published, the index which replaces it, or, if none replaces it,
the index which is most closely comparable). Indexation of the rates shall be
effective on the first day of January each year, according to the index referred
to in the preceding sentence, announced for the previous year. The first
indexation after entering into this Agreement should take place in January 2012
by adjusting the rates of the Rent by percentage increase in Harmonised Indices
of Consumer Prices (HICPs) in the preceding period starting at Commencement
Date. Lessor should notify Lessee about indexed rate of the Rent applicable in a
given year, without undue delay after the announcement of the index referred to
in the first sentence of this clause. Until the day such notification is served
the Rent shall be temporarily invoiced and paid at the rate applicable in the
previous year, then, Lessor shall issue respective correction invoice to reflect
the indexation.

 

  4.3. The Rent does not include relevant VAT (which shall be understood for the
purpose of this Agreement as relevant tax on goods and services) any other taxes
or public fees which will be added in applicable rate and amount at invoicing in
accordance with applicable legal regulations.

 

  4.4.

The invoice shall be issued by the 10th day of every month in advance. The Rent
shall be paid within 30 days from the date of the delivery of the correctly
issued invoice by wire transfer to the bank account indicated on the invoice.
The payment is recognised as effectively made on the day on which the payment is
credited to the Lessor’s account. The right to set off any claims with the Rent
is expressly excluded.

 

5. Service Charges and Other Charges

 

  5.1. In addition to the Rent Lessee shall cover its proportionate share based
on the Rentable Office Area of all costs of the Property (assuming for
calculation purposes a fully occupied building) allowing its operation at high
office standard (the “Service Charges”). Such Service Charges include in
particular:

 

  5.1.1.  all taxes and public fees levied on the Property and on the Building
(including also fees for perpetual usufruct of the land);

 

  5.1.2.  all costs and disbursements of every kind incurred in connection with
the maintenance, operation, ownership and repair of the Building, the whole
Property and the belonging property, areas and equipment in so far as they are
not covered by the insurance paid to Lessor (in case of damage) or paid directly
by Lessee or other tenants of the Building, including insurance premiums payable
by Lessor, utilities, all water and sewer facilities, electrical systems and
wiring, HVAC systems, fire safety and protection systems and equipment,
telecommunication systems and other equipment serving the Building and the whole
Property, including repairs/replacement, spare parts related to technical
supervision, costs of services such as property and facility management,
electricity, water and sewage, gas supply, garbage collection, security,
reception, landscaping/greenery, cleaning (including façade), all inspections,
controls and monitoring. The following are excluded: expenses relating to sales
of the building, building defects and expenses relating to violations of laws by
Lessor.

 

6



--------------------------------------------------------------------------------

  5.1.3. The Service Charges payable only by the Lessee (excluding other tenants
of the building) will be increased by the service, maintenance and upkeep costs
of the power generator installed in the Building for the sole purpose of the
Lessee and described in Appendix 3 hereto.

 

  5.2.

The amount of Service Charges to be paid each calendar year by Lessee as the
proportionate share of Lessee in the operating costs (assuming for calculation
purposes a fully occupied building) shall be a reasonable estimate computed by
Lessor based upon the budget for the given year. The amount to be paid each year
shall be determined by Lessor not later than before commencement of the relevant
year. The Service Charges shall be paid monthly in amount of 1/12 (one twelfth)
of the above estimated amount of Service Charges. Until the end of the first
calendar year (i.e. 31st December) of the lease the monthly advance payment for
Service Charges shall amount to the Initial Service Charges only, indicated in
Section 1 hereof.

 

  5.3.

The calculation (reconciliation) of the Service Charges actually incurred by the
Lessor for each calendar year shall take place by the end of April of the
subsequent year, however, the preliminary information for calculating that
amount should be sent to the Lessee by January 5th of the subsequent year.
Should the total amount paid by Lessee on account of the Service Charges prove
insufficient to cover the proportionate share of Lessee in the Service Charges,
Lessee shall pay Lessor the balance within 30 (thirty) days from the receipt of
Lessor’s request to pay such amount (in the form of a VAT invoice). Should, the
amount paid by Lessee on account of the Service Charges exceed the proportionate
share of Lessee in the Service Charges determined according to the
reconciliation, referred to in this clause, Lessor shall notify Lessee on this
fact in writing, in due time after the reconciliation, Lessor shall credit such
surplus to future payables of Lessee on account of the Service Charges. If
Lessee moved out from the Building before crediting such surplus to future
payables of Lessee, then Lessor shall issue a VAT invoice correcting the recent
invoice for the Service Charges within 30 (thirty) days after the
reconciliation. The Parties do hereby agree that Service Charges for the year
2010 payable under the Previous Agreement shall be subject to reconciliation for
year 2010 basing on the provisions of this Agreement.

 

  5.4. Lessor shall grant Lessee or its representative the possibility to
inspect the documentation related to the calculation of the Service Charges for
the previous year at the office of Lessor or its property manager at timing to
be agreed between the Parties, after receipt by the Lessee of the invoice
mentioned in clause 5.3 hereof. The Lessee may exercise this right not more than
three times a calendar year during the Lease Term and always with observance of
the relevant rights of other tenants and effective operation of the property
manager.

 

  5.5. The Service Charges do not include the cost relating to the Premises,
which are calculated and invoiced on the basis of the indicators for the
Premises (e.g. electricity) or otherwise incurred by Lessor exclusively for
Lessee (e.g. cost of access devices, brand/logo installation, handyman service)
(the “Other Charges”). These Other Charges shall be paid by Lessee on the basis
of invoices obtained by Lessee directly from the entities, to whom payments are
done or through the intermediary of Lessor. Lessee has the right to inspect the
documentation (invoices) being the basis for the calculation of the Other
Charges.

 

  5.6. Lessee shall pay the Service Charges and the Other Charges from the
Commencement Date, unless the Premises were made accessible to Lessee earlier or
later, then, Service Charges shall be paid from the Delivery Date.

 

  5.7. VAT and other taxes will be added by Lessor to the Service Charges and
the Other Charges in applicable rate and amount at invoicing in accordance with
applicable legal regulations.

 

  5.8.

The invoice for Service Charges shall be issued by the 10th day of every month
in advance. The invoice for Other Charges shall be issued monthly. The Service
Charges and Other Charges shall be paid within 30 days from the date of the
delivery of the correctly issued invoice by wire transfer to the bank account
indicated on the invoice. The payment is recognised as effectively made on the
day on which the payment is credited to the Lessor’s account. The right to set
off any claims with the Service Charges and the Other Charges is expressly
excluded.

 

6. Security

 

  6.1. Lessee shall provide Lessor with Security in the amount not lower than
EUR 124 595.31 within 2 (in words: two) weeks since the date of signing of the
Agreement by both Parties. The Security shall be increased to the amount
indicated in Article 1 hereof in two stages to the amount not lower than EUR
165 395.84 at least one day before Delivery Date of the first half of additional
part of Premises of 598,44 square meters and further to the amount indicated in
Article 1 hereof at least one day before Delivery Date of second half of
additional part of Premises of 598,44 square meters.

 

7



--------------------------------------------------------------------------------

  6.2. The Security shall be provided in the form of (as indicated in Section 1
hereof) a cash deposit or an unconditional, irrevocable bank guarantee, which
will be binding until the end of third month after lapse of the Lease Period,
and will be issued by a reliable bank that is accepted by Lessor. The guarantee
shall be payable on the first written request of Lessor sent to the issuing bank
and shall be subject to partial and multiple drawings. Lessor has the right to
satisfy all claims against Lessee arising from the Agreement through the above
Security. The Security shall also be used to satisfy Lessor’s claims arising
from the Agreement after the expiry of the Lease Term or termination of the
lease, e.g. loss of rent, claims for damages, interest for late payment, court
costs or damages caused by the Lessee’s possible late surrender of the Lease
Object in case of expiry of the Lease Term or termination of the Lease.

 

  6.3. If Lessor exercises the Security during the Lease Term, Lessee is obliged
to enhance the amount of the Security to the value indicated in Section 1,
within 30 days of each draw of the Security.

 

  6.4. If Lessee does not provide the Security within the deadline specified in
the Agreement, or does not enhance the amount of the Security, according to the
procedure specified in clause 6.3 hereof, Lessor has the right (i) to impose a
contractual penalty on Lessee amounting to 5 % of the Security per annum (ii) to
terminate the Agreement if Lessee fails to provide, extend, reinstate, enhance
or maintain the Security within the following 14 days after the receipt of a
written notice from the Lessor. The level of the contractual penalty is
calculated a pro rata temporis (according to time period) commencing on the
maturity date for delivery or enhancement of the Security.

 

  6.5. Should the term of validity of the Security in form of guarantee be
shorter than the Lease Term with additional three months, then Lessee shall be
obliged to provide another bank guarantee issued on the same terms as the
initial Security and for the period not shorter than further six months, however
not longer till end of the Lease Term plus additional 3 (three) months, no later
than thirty (30) days before the expiry of the Security. In the event that
Lessee does not provide a new bank guarantee, Lessor shall be authorized to
collect the full value of the Security and retain the funds collected in this
manner as a cash deposit, with the possibility of exercising such Security on
the same terms as specified in this Section. This however does not influence
Lessor’s rights provided in the preceding clause. Should Lessor use the cash
deposit established according to the preceding sentence (in part or in full)
provisions of clause 6.3 and 6.4 apply respectively.

 

  6.6. Lessor is obliged to return the Security three months after the expiry of
the Agreement if Lessor has not made any justified claims against the Lessee.
Return of the Security in form of cash deposit shall be executed in its nominal
value after setting off any claims of Lessor.

 

  6.7. The amount which shall be paid on the ground of the Security should be
determined in the invoice or other accountancy note issued to Lessee by Lessor.

 

7. Use and maintenance of the Object of Lease

 

  7.1. Subject to due payment of the Rent and other charges hereunder, and
complying with all of its obligations under this Agreement, Lessee (which term
for the purpose of this clause includes also its employees, contractors,
clients, invitees, guests or anyone present on the Property or in the Building
in relation to Lessee) has the right to a 7 days a week 24 hours per day
undisturbed use of the Object of Lease, including Premises and nonexclusive use
of the common areas of the Property allowing access to the Premises or other use
of the Object of Lease, all of the above however, without hindering the use of
the Property by other tenants and with observance of the by-laws and regulations
for the Building and the Property establishing the good order of use.

 

  7.2. Lessor covenants during the Lease Term to furnish customary and
reasonable services to maintain the quality of the Building and whole Property,
including heating, ventilation and air-conditioning systems (HVAC), electrical
services, elevator service, water service, security service as well as cleaning,
sanitary and garbage removal services of common areas. Lessor shall use
professional, qualified property and facility managers or management firms as
well as other specialists to comply with the above.

 

  7.3. Lessor shall make such repairs of structural components and common
facilities of the Building and the Property as may be necessary to keep them in
serviceable condition including the roof, exterior walls, floor slabs, heating,
ventilation and air-conditioning systems (HVAC), electrical, water, sewage and
elevators, as well as other similar installations. It is expressly agreed that
Lessor shall not be obliged to make any investments on the Premises, the
Building or the Property, except for incurring part of the Fit-Out Works costs,
as provided for in Section 2 hereof.

 

8



--------------------------------------------------------------------------------

  7.4. Lessee shall observe and comply with by-laws and regulations for the
Building and the Property as set forth in Appendix D and others, as Lessor may
make and communicate in writing in order to ensure proper and safe operation of
the Property and the Building. Lessee must comply with all requirements of
electricity, telephone, water and other utility suppliers in respect of the
supply and consumption of these utilities on the Premises. When using the Object
of Lease, in particular the Premises, Lessee shall obey all binding provisions
of law and instructions of public authorities in particular but not limited to
the area of fire protection as well as work safety and health protection.

 

  7.5. Lessee shall maintain the Premises in condition appropriate for the
method of use at its own costs and to maintain and perform maintenance repairs
thereof at its own costs, with observation of the Lessor’s obligations provided
for herein. Any serious damages shall be reported by Lessee to Lessor or to the
property manager without undue delay in writing and Lessee shall take all
reasonable actions necessary in order to reduce the level of damage to the
Premises.

 

  7.6. Lessee shall not bring or allow to be brought onto the Property, into the
Building or the Premises (or to report them to remain if they are found there)
any hazardous materials or devices. Lessor certifies that there are no hazardous
materials or devices in the premises or in the building.

 

  7.7. Lessee covenants not at any time to erect or make (or allow anyone else
to do so) any new structures, improvements, alteration, or additions to the
Premises, or otherwise to change their existing design or appearance or install
any equipment which may necessitate any changes or addition to, or overload or
require the extraordinary use of any utilities or any electrical, plumbing or
mechanical systems serving the Premises, except in accordance with agreed
Fit-Out Works or detailed plans and specifications previously submitted to and
approved by Lessor, whose approval shall not be unreasonably withheld or
delayed. Lessee is obliged to provide Lessor with any additional information and
documentation requested by Lessor which, in the Lessor’s reasonable opinion, is
necessary to obtain the approval. If the alterations to be made by Lessee may
cause a loss or deterioration in the conditions of any warranty provided
previously for the Premises, and if Lessor accepts such alterations, Lessee is
obliged to use the contractor which provided the warranty, unless another
contractor provides a warranty which fully replaces the previous warranty,
provided however that such contractor and new warranty terms are approved by
Lessor. In the event of any breach of the above provision, Lessee shall
immediately, upon written notice from Lessor requiring it to do so, reinstate
the Premises to their condition before the said breach. Lessee takes full
responsibility for the work executed by its contractor and for the
malfunctioning of the technical systems of the Property as well as for increased
costs of its exploitation and maintenance due to these improvements or changes.
In the course of the works, Lessee: (a) shall (and shall ensure that its
contractors, agents and employees shall) comply with all reasonable instructions
of Lessor and its architects or technicians, in order to minimize any
interference with the activity of Lessor and other tenants of the Building and
to secure the safety of all persons present in the Building, the Property and
neighborhood, (b) shall make good, at its own expense, any damage caused to the
Premises, Building and the Property as a result of such works, (c) shall cover
reasonable costs of Lessor’s technical acceptance of the plans and
specifications as well as technical supervision of work’s carried by Lessee and
(d) shall indemnify Lessor against all costs and obligations to perform,
including claims, proceedings, losses and damages arising from the Lessee’s
activities thereof.

 

  7.8. Lessee covenants not, without the prior written consent of Lessor, to
erect or display in the common areas of the Property or the external walls of
the Building, or on the outside of the Premises, or inside the Premises in such
a way as to be visible from outside, any signs, advertisements, placards or
flags, however, except for the signs of the Lessee: (i) on the information board
located at the front of the Building and in the main lobby of the Building;
(ii) on the doors to the Premises (the “Signage”). The Signage shall be
installed by Lessor at the Lessee’s expense. Furthermore, it is expressly
confirmed that the Lessee’s logo installed on the roof of the Building during
the Previous Agreement shall remain there for the whole Lease Term without any
additional payment obligation form Lessee, however, Lessee shall reimburse
Lessor with any costs of its operation (electric power consumption) and
maintenance (including repairs).

 

  7.9. Should Lessee fail to fulfill its obligations under this Section despite
a prior written notification made by Lessor to remedy the default, Lessor shall
be entitled to have the required works carried out in order to remedy the
default at the cost and risk of the Lessee. In the case of an urgent situation
or if it is not possible to contact Lessee’s representative the necessary
measures may be carried out without a prior notification.

 

9



--------------------------------------------------------------------------------

  7.10.  Upon reasonable notice Lessor has the right to enter the Premises to
examine their condition, present them to potential tenants, take inventories and
to exercise any of the rights reserved to Lessor hereunder. All rights of entry
exercisable by Lessor extend to include any person authorized by Lessor
including its employees, surveyors and contractors. Any such entry by Lessor or
persons authorized by it, except in case of emergency, shall be previously
accepted by Lessee.

 

  7.11.  Without the prior written consent of Lessor, Lessee may not assign this
Agreement or sublet whole or any part of the Object of Lease or otherwise allow
free of charge or paid use or occupancy thereof. Lessee shall, however, have the
right to sublet the Premises, or a part thereof exclusively to any entities from
the same capital group as Lessee, on condition of written notification to Lessor
of any such intention at least fourteen (14) days in advance.

 

  7.12.  Lessor hereby undertakes not to let any space in the Building to any
parties which might be the Lessee’s business competition without obtaining the
Lessee’s prior written consent. The competitive parties (including companies,
natural persons) are deemed to be those whose business activity includes:

 

  •  

translation including localization of software and on-line materials (e.g.
translating and adjusting customer materials, web-sites, documentation, manuals,
software etc. to the needs of the desired local market,

 

  •  

testing software and IT solutions (e.g. functional testing and verification of
software, electronic devices and peripherals directly related to them),

 

  •  

implementing and running customer care centers (providing advanced, mainly
technical support, over the phone, e-mail and internet to end users of software,
electronic devices and peripherals directly related to them)

 

  7.13.   The examples of parties being the Lessee’s direct competition are (as
of execution of this Agreement):

 

  •  

SDL

 

  •  

Moravia

 

  •  

Argos

 

  •  

Sitel

 

  •  

Arvato

 

  •  

Skrivanek

 

8. Insurance and liability.

 

  8.1. Lessee shall maintain civil liability insurance for damage caused by
Lessee (which term for the purpose of this clause includes also its employees,
contractors, clients, invitees and guests) to third parties related to the
Premises with claim limits for each occurrence of not less than the equivalent
in Polish zlotys of EUR 500.000 (say: five hundred thousand Euro) and for a
total limit of not less than the equivalent in Polish zlotys of EUR 1.000.000
(say: one million Euro). Lessee shall present a certificate evidencing the
Lessee’s insurance policies to Lessor and any change thereof. For the avoidance
of doubt, Lessee shall be responsible for insuring its own fit-out and property
in the Object of Lease, as well as insuring itself against any interruption of
the Lessee’s business. Lessee shall be liable and keep Lessor indemnified
against any damages caused by Lessee (which term for the purpose of this clause
includes also its employees, contractors, clients, invitees and guests) to
Lessor and third parties.

 

  8.2. Lessor shall maintain property insurance of the Building in its
reinstatement value against fire and other risks and random events in relation
to which should ordinarily be insured by the owner of a building of such kind.
Lessor shall maintain civil liability insurance for damage caused to third
parties as result of conducting business activity on the Property with claim
limits for each occurrence of not less than the equivalent in Polish zlotys of
EUR 500.000 (say: five hundred thousand Euro) and for a total limit of not less
than the equivalent in Polish zlotys of EUR 1.000.000 (say: one million Euro).

 

  8.3. Neither Party shall not do (or allow to be done) or keep (or allow to be
kept) anything on the Premises or Parking Places (if applicable) which would
violate the terms of the either party’s insurance, or which might prevent either
party from obtaining insurance from companies of their choice. Should any of the
above occur causing the rate of insurance against fire and other risks and
random events to be increased, party’s shall request to remedy such infringement
in writing. Should a party not remedy the infringement in the requested time
then the other party will reimburse the amount of any such increase on demand or
cover any damages caused by violation of the terms of the party’s insurance.

 

10



--------------------------------------------------------------------------------

  8.4. Lessor shall not be liable for interruption of the Lessee’s business or
for damage to or replacement or repair of Lessee’s personal property (including
but not limited to inventory, equipment of any kind, furniture and other
property) or to any leasehold improvements installed in the Premises by or for
the Lessee, provided that such circumstances are not the consequences of intent
or negligence of Lessor, for which risks Lessee shall obtain relevant insurance
according to Lessee’s decision and with observance of the provisions hereof.

 

  8.5. The same exclusion apply to any consequences which Lessee may suffer if
either the quantity or character of utility services (like electricity, water or
gas supply, failure of elevators or similar equipment etc.) is changed or is no
longer available or suitable for Lessee’s requirements or to operate properly
the Property, with exception of the cases where such circumstances are the
consequences of intent or negligence of Lessor.

 

  8.6. However in all cases, Lessor shall be obliged to take reasonable steps in
order to help Lessee in troubleshooting.

 

  8.7. Use of parking places on the Property, including those leased by Lessee,
shall be at the sole risk of Lessee and Lessee hereby agrees not to claim
towards Lessor whatsoever in connection with such use, for which risks Lessee
shall obtain relevant insurance according to Lessee’s decision and with
observance of the provisions hereof.

 

  8.8. Any liability of Lessor for the Lessee’s damages hereunder shall be
limited to the amount payable under and risks covered by the liability insurance
concluded by Lessor with observance of the provisions hereof and such damages,
interruptions or delays which are capable of remedy by Lessor and Lessor fails
to remedy them within a reasonable period of time

 

9. Remedies

 

  9.1. Lessor shall be entitled to terminate the Agreement with immediate
effect:

 

  9.1.1.  if Lessee is in default of at least 2 (two) months in the timely
payment of the Rent, or the Service Charges or the Other Charges, and Lessee
does not fully pay these amounts within 1 (one) month after receipt Lessor’s
written demand thereof,

 

  9.1.2.  if Lessee is in default of any provisions hereof and if such breach is
not remedied by Lessee within 15 (say: fifteen) days after receipt Lessor’s
written demand thereof,

 

  9.1.3.  if Lessee fails to maintain the insurance coverage as agreed
hereunder,

 

  9.1.4.  if Lessee fails to provide, extend, reinstate, enhance or maintain the
Security according to the clause 6.4 ,

 

  9.1.5.  if Lessee enters the winding-up procedure,

 

  9.1.6.  if Lessee (which term for the purpose of this clause includes also its
employees, contractors, clients, invitees and guests) materially and
continuously infringe the by-laws or and regulations for the Building and the
Property, despite written demand to remedy or stop such infringements,

 

  9.1.7.  if Lessee (which term for the purpose of this clause includes also its
employees, contractors, clients, invitees and guests) uses the Object of Lease
or common areas of the Property for other purposes than agreed hereunder,
despite written demand to remedy or stop such infringements.

 

  9.2. Should Lessor terminate the Lease due to reasons specified in the
preceding clause Lessor is entitled (1) to claim from Lessee reimbursement of
the equivalent of the part of Fit-Out Contribution and Rent Reduction, as
specified in Section 1 hereof, corresponding to the remaining Lease Term
calculated pro rata to the whole Lease Term; and (2) to claim from Lessee for
the equivalent of lost Rent for 24 months or less if the remaining lease term is
shorter.

 

  9.3. Lessee irrevocably authorizes Lessor to disconnect utilities installed to
whole or part of leased Premises, should Lessee be in default of timely payment
of the Rent, or the Service Charges, the Other Charges or any other payment
under this Lease and such breach is not remedied by Lessee within 15 (say:
fifteen) days from the date of the notification provided to Lessee by Lessor.

 

  9.4. Should the Premises be damaged by fire, accident or otherwise, Lessor
shall repair such damage (unless damage was caused by Lessee) and there shall be
no abatement of Rent, Service Charges nor other Charges, provided that Lessee is
still able to make practical use of the Premises. If at least 80% of the
Premises are damaged and not repaired within 90 days to the condition allowing
practical use of the Premises, Lessee may terminate the lease without a
notification. The Lessee is not obliged to make any payments for the period the
Premises is not available for the intended use.

 

11



--------------------------------------------------------------------------------

10. Surrender of possession

 

  10.1. On the date of termination or expiry of the Agreement (the “Termination
Date”), Lessee shall surrender possession of the Premises and the Parking Spaces
(if applicable) to Lessor, clean, vacant, free from tenancies and occupancies,
in a good order, subject to wear and tear resulting from proper use and complete
with all such fixtures, fittings and other items being ownership of the Lessor.
In respect of any improvements made by Lessee, in case of lack of other
arrangements between Parties, Lessor shall decide at its sole discretion,
whether Lessee shall either remove the improvements at its expense and restore
the Premises to the condition as at the Commencement Date or leave the
improvements in the Premises without reimbursement of their costs to Lessee.
After Termination Date Lessee shall have no right to occupy the Object of Lease
under this Agreement.

 

  10.2.  All keys to the Premises shall be returned to Lessor on the Termination
Date. In the event the keys or other access devices are not returned on such
date, Lessor shall be entitled to open the Premises and change locks (access
means) to the Premises at the Lessee’s expense and risk.

 

  10.3.  Parties shall execute a written move-out protocol describing in detail
the state of the Premises upon surrender of possession on the Termination Date.

 

  10.4.  Should Lessee not vacate the Premises in accordance with this
Agreement, then (unless Parties agree on continuation of occupation in
accordance with some other agreement), without prejudice to the Lessor’s right
to evict Lessee from the Object of Lease and claim damages exceeding the amount
of the rent mentioned below, Lessor shall be entitled to an additional rent
equivalent to 200% (say: two hundred percent) of the Rent computed on a monthly
basis (without reduction for any partial month) then due for each begun month of
occupation beyond the Termination Date. In addition to the additional rent,
Lessee shall continue to pay Service Charges and Other Charges for the Premises.

 

  10.5. Should Lessee not remove its belongings upon the Termination Date,
Lessor may remove and deposit all such belongings in a storage area at the
Lessee’s expense and risk. Prior to their removal, Lessor shall draw up an
inventory of the belongings. The Lessor shall not be responsible for any damage
made in the course of such removal and/or storage.

 

  10.6.  In the event that Lessee does not bring the Premises to the state as
specified in this section above, Lessor shall be entitled to have it done itself
at the Lessee’s expense and risk.

 

  10.7.  The same rules as above apply to partial termination of Lease or
surrender of the part of the Premises.

 

11. Miscellaneous

 

  11.1.   All notices and other communications required or permitted hereunder
shall be made in writing and shall be deemed to have been duly delivered if
(a) delivered in person, (b) sent by courier (evidenced by a delivery receipt),
(c) sent by registered mail with return receipt or (d) sent by fax (evidenced by
a delivery receipt) provided that an original copy of the notice or
communication sent by fax is immediately, but not later than within 3 working
days, delivered or sent to the other Party by one of the methods described above
in (a), (b) and (c), otherwise ineffective. All notices and other communications
shall be sent to the address provided in the recitals and fax number given below
(or to such address and fax number which shall be indicated by the Party by
notice given in accordance with this clause):

If to Lessor:

To fax number +48 22 460 10 39

with a copy to:

EHL Real Estate Poland Sp. z o.o.

Ul. Hrubieszowska 2

01-209 Warszawa

If to Lessee:

To fax number +48 22 865 99 30

 

12



--------------------------------------------------------------------------------

  11.2.   Unless expressly provided otherwise, where Polish zloty equivalents of
EURO are referred to in this Agreement, the average exchange rate published by
the National Bank of Poland and binding on the date of issuance of the invoice
by the relevant Party or other payment demand referring to EURO amount.

 

  11.3.  Any reference to the working day made hereunder shall mean any day from
Monday till Friday, excluding public holidays, which are statutory work free in
Poland.

 

  11.4.  This Agreement replaces all previous oral or written agreements or
arrangements between Parties with regard to the subject thereof.

 

  11.5.  Any amendment to this Agreement shall be in writing and executed by
both Parties in order to be valid.

 

  11.6.   The headings of sections are for convenience only and do not limit or
construe the contents of the sections. All schedules and appendices attached to
this Agreement constitute an integral part hereof.

 

  11.7.  This Agreement shall be governed by Polish law.

 

  11.8.  Any disputes arising under this Agreement, which cannot be settled by
way of mutual arrangement, shall be settled by the common courts in Poland, with
territorial jurisdiction applicable for the registered office of Lessor.

 

  11.9.  This Agreement has been drawn up in four counterparts, two identical
counterparts in the English language and two identical counterparts in the
Polish language, one counterpart in each language for each of the Parties. In
the event of any discrepancies between the English and Polish versions the
Polish version of this Agreement shall prevail.

List of Appendixes:

Appendix A “Corporate documentation of Lessor”

Appendix B “Corporate documentation of Lessee”

Appendix C “Standard of the Building and premises therein”

Appendix D “By-Laws and Regulations of the Building”

Appendix 1 “Plan of the Object of Lease”

Appendix 2 “Plan, Technical Requirements and Specification of Fit-out Works and
final estimation of the Fit-Out Works”

Appendix 3 – Power generator

 

For the Lessor       For the Lessee      

LIONBRIDGE POLAND Sp. Zo.o
PREZESZARZADU

/s/ Robert Operschall     /s/ Jacek Stryczyński Robert Operschall     Jacek
Stryczyński /s/ P. A. Obermair       Philipp Amadeus Obermair      

 

13